Citation Nr: 1103025	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which: declined to reopen the appellant's claim of 
entitlement to service connection for a bilateral foot 
disability; and denied entitlement to service connection for 
degenerative disc disease of the lumbar spine and a right leg 
disorder.  The appellant filed a Notice of Disagreement with the 
RO's decision not to reopen his claim for a bilateral foot 
condition in June 2007.  The RO issued a Statement of the Case in 
March 2008 and the appellant timely perfected his appeal in April 
2008.

The Board notes that jurisdiction of this claim was subsequently 
transferred from the Providence, Rhode Island, RO to the St. 
Petersburg, Florida, RO.

In December 2009, the appellant presented sworn testimony during 
a personal hearing in St. Petersburg, Florida, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.  

In March 2010, the Board reopened the appellant's claim of 
entitlement to service connection for a bilateral foot disability 
and remanded the claim for additional evidentiary development.  A 
Supplemental Statement of the Case was issued in November 2010, 
and the case was returned to the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

The Board is cognizant of the fact that the appellant's case has 
been in adjudicative status since 2008, and that it has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the appellant that it would not be remanding this case 
again unless it was essential for a full and fair adjudication of 
his claim.

In March 2010, the Board issued specific remand directives to the 
AMC.  In particular, the Board instructed the AMC to obtain a VA 
foot examination for the appellant and to ensure that the 
specific remand directives had been complied with, prior to 
returning this claim to the Board.  Upon review of the newly 
obtained September 2010 VA foot examination, the Board finds that 
the VA examiner failed to address the specific questions set 
forth in the March 2010 remand directives.  

As previously noted in the March 2010 Board remand, the Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this claim must be returned to the AMC to comply 
with the March 2010 remand directives.

The March 2010 Board remand informed the appellant that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Initially, the Board noted that the appellant has been diagnosed 
with metatarsus adductus, pes planus, bone spurs and 
metatarsalgia.  Accordingly, element (1) under Hickson is 
considered satisfied.

While review of the appellant's service treatment records is 
negative for any complaints of or treatment for a bilateral foot 
disability, the appellant has consistently maintained that his 
feet caused him a great deal of pain while in service.  
Specifically, the appellant stated that his feet began to hurt 
toward the end of his time in basic training.  Upon finishing 
basic training, the appellant was permitted to return home on 
leave.  At that time, the appellant testified that his father 
took him to a medical facility to have his feet examined.  See 
Travel Board Hearing Transcript, p. 4, December 8, 2009.  The 
appellant was allegedly diagnosed with a severe strain or sprain, 
but stated that x-rays of his feet were negative.  Id.  To 
further support his claim, the appellant submitted a statement 
from his mother in June 2007.  She stated that she remembered her 
husband taking her son to have his feet examined when he was home 
on leave after basic training.  See Lay Statement, June 18, 2007.

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition, (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology); see 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In the 
present case, the Board finds the appellant to be credible to 
report his symptoms in service and the chronicity thereafter.

In support of his claim, the appellant has submitted a medical 
statement, dated in December 2009, which provided a positive 
medical nexus between his time in service wearing boots for 10 to 
12 hours per day, etc., and his current right foot problems.  See 
Private Treatment Record, F.D.M., M.D., December 31, 2009.  While 
the Board is in possession of this positive medical evidence, it 
is clear that Dr. F.D.M. provided a bare conclusion, without any 
reasons and bases.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

The appellant has already participated in a VA foot examination.  
See VA Foot Examination Report, September 1, 2010.  As indicated 
above, the VA examiner failed to adequately address the March 
2010 remand directives.  Accordingly, this claim is returned to 
the AMC to obtain a VA foot examination addendum, addressing the 
remand directives repeated below.

This case is REMANDED for the following action:

1.  The AMC should obtain a VA foot 
examination addendum to supplement the 
September 2010 VA examination report in 
order to determine the nature and etiology 
of the appellant's currently diagnosed 
bilateral foot disability.  The VA 
examiner should thoroughly review 
pertinent documents in the appellant's 
claims file as well as a copy of this 
REMAND in conjunction with the examination 
and state that this has been accomplished 
in the examination report.  

The VA examiner should specifically 
address the appellant's lay statements and 
the December 2009 medical nexus statement 
of F.D.M., M.D. in determining the nature 
and etiology of the appellant's current 
bilateral foot disability and state 
whether it is at least as likely as not 
that this condition is the result of the 
appellant's time in active duty service.  

The examiner should also address any 
intercurrent employment the appellant has 
had since his discharge from service and 
any impact it may have had on the 
appellant's feet.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided and the 
examination addendum must be typed.

3.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall, supra.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 


§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

